BLOODWORTH, Justice.
(Concurring specially.)
I concur in the opinion authored for the Court by Mr. Justice Faulkner.
Because of the views which I expressed in dissent in Southside Baptist Church v. Drennen, 362 So.2d 854 (Ala.1978), I feel I should add the following comments.
Although I do not retreat from my dissent, the majority of the Court has spoken *1109to the contrary in the plurality opinion in Southside and I will abide by their decision.
However, I think there is a real distinction and vast difference between that case, where “lawful issue” was the term and this case, where “whatever child” is the term used. It is therefore that I concur in the opinion.
TORBERT, C. J., and ALMON, J., concur.